885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James N. LUCAS and Anna B. Lucas, Plaintiffs-Appellants,v.Lenwood WOOLFORD, Defendant-Appellee,andTheresa Marie Morrison, Leroy Montgomery, Jr., Defendants.
No. 89-2941.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1989.Decided Sept. 13, 1989.

Glenn H. Carlson, Carlson, Cafferty & Ferris, P.C., on brief for appellants.
A. Douglas Owens, Rodger O. Robertson, Christopher R. VanRoden, Owens & Roberts, P.A., on brief for appellees.
Before PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
The Lucas' appeal from a judgment awarding James Lucas damages of $1,250.54 in an action against Woolford arising from an automobile accident.  Claiming that various rulings by the district court prejudiced presentation of their case on the damages issue, they seek remand for a new trial on that issue.  Specifically challenged are the exclusion of certain expert testimony, the entertainment of a belated in limine motion by defendant in violation of a pretrial scheduling order, and the refusal to give a requested instruction on Lucas' claimed susceptibility to injury.


2
We have considered the issues raised in the briefs and find the contentions of the appellants meritless.  The district judge acted within the scope of his discretion on all of the challenged rulings, and in any event the rulings did not result in prejudice to the plaintiff's presentation of his case at trial.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.